DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Response to Amendment
This office action is in response to the amendment/remarks of  July 30, 2021.  Claims 1-16 are presented for examination.  Based on the amendment to the claims and Applicant’s arguments, this final office action is issued infra:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated  by  Mildh et al. (US Publication No.   20190364495 and Mildh hereinafter).

Regarding Claims 1 and 8, Mildh teaches a method of controlling access to a network by a user equipment (UE) in a wireless communication system, the method comprising: determining (i.e. determine) Para [0038] whether activation (i.e. activation) Para [0069] of a protocol data unit (PDU) session (i.e. PDU of interconnect to data network) Para [0082] (i.e. PDU session) Para [0082] of the UE is required (i.e. UE to access a certain network) Para [0043]; determining (i.e. determine) Para [0038] whether an access attempt (i.e. access attempts) Para [0057] and (i.e. access attempts) Para [0057] for the PDU session is allowed, (i.e. PDU session) Para [0082] based on the activation (i.e. activation) Para [0069] of the PDU session being required  (i.e. PDU session during .. context up procedure)  Para [0057] ; and transmitting (i.e. transmitting) Para [0043]  a service request (i.e. service request) Para [0046] including information regarding the PDU session (i.e. PDU session during .. context up procedure)  Para [0057], based on the access attempt (i.e. access attempts) Para [0057] for the PDU session (i.e. PDU session) Para [0057] and  [0082] being allowed (i.e. PDU session... able to execute) Para [0057].


Regarding Claims 2 and 9, Mildh teaches wherein determining whether the access attempt for the PDU session (i.e. PDU session) Para [0057] and  [0082] is 

Regarding Claims 3 and 10, Mildh teaches further comprising: providing, by a non-access stratum (NAS) (i.e. non-access stratum NAS) Para [0027] of the UE (i.e. UE to access a certain network) Para [0043], an access category (i.e. access category) Para [0055] of the PDU session to the RRC layer (i.e. RRC  protocol) Para [0054] for determining whether the access attempt (i.e. access attempts) Para [0059] for the PDU session (i.e. PDU session) Para [0057] and  [0082] is allowed (i.e. PDU session... able to execute) Para [0057].

Regarding Claims 4 and 11, Mildh teaches further comprising: informing, by the RRC layer, a non-access stratum (NAS) layer (i.e. non-access stratum NAS) Para [0027] of the UE (i.e. UE to access a certain network) Para [0043] that the access attempt (i.e. access attempts) Para [0059] for the PDU session is allowed (i.e. PDU session) Para [0082], based on a determination that the access attempt (i.e. access attempts) Para [0059] Para [0143] for the PDU session is allowed (i.e. PDU session) Para [0082].

Regarding Claims 5 and 12, Mildh teaches further comprising: not transmitting
the service request (i.e. service request) Para [0046] including the information regarding the PDU session to the network (i.e. PDU session) Para [0082], based on a 

Regarding Claim 6 and 13, Mildh teaches wherein the service request (i.e. service request) Para [0046] is encapsulated in a radio access control (RRC) message to be transmitted (i.e. transmitting an RRC message) Para [0043]; [0051] and [0053].

Regarding Claim 7,  Mildh teaches wherein determining whether the access attempt for the PDU session is performed even in a state (i.e. activation) Para [0069] in which the UE has at least one activated PDU session (i.e. PDU session) Para [0082].

Regarding Claim 14, Mildh teaches wherein the determining whether the access attempt (i.e. access attempts) Para [0059] Para [0143]  for the PDU session  (i.e. PDU  session)  Para [0057] and Para [0059] is allowed is performed in a state  (i.e. setup phase)  Para [0043]  in which the UE has a least on activated  (i.e. activation)  Para [0053] and   PDU session   Para [0057] and Para [0059].

Regarding Claims 15 and 16, Mildh teaches wherein the UE is in a connected state (i.e. wireless connection) Para [0031].

			Response to Arguments
Applicant’s arguments file on July 30, 2021,  have been fully been considered but they are not persuasive.

Examiner disagrees with the Applicant. 
Examiner asserts that Mildh et al teaches Applicant’s claimed invention.  

2.  Regarding Applicant’s remarks that Mildh does not teach, “UE includes the determining operations”. 
Examiner disagrees.  Applicant has not claimed ““UE includes the determining operations”, therefore, this point is moot.
3.  Regarding Applicant’s remarks that “determining whether an access attempt for the PDU session is allowed” is not taught by Mildh,  Examiner asserts that Mildh teaches Applicant’s claimed invention.  
Examiner disagrees with the Applicant.   Mildh teaches “determining whether an access attempt for the PDU session is allowed” (i.e.  per PDU session during the initial context setup procedure (and subsequent signaling) and the RAN will be able to execute (non-provisional) network slicing policies based on such information)  Para [0057].  
4.  Regarding Applicant’s remarks that “a UE determining whether an access attempt for the PDU session is allowed based on information regarding the PDU session, based on the access attempt for the PDU session being allowed”,  Applicant 

Examiner asserts that Mildth  clearly teaches Applicant’s claimed invention as noted in the Independent Claims 1 and 8 as noted supra.
For at least all the above evidence, therefore the Examiner respectfully maintains the rejection of claims 1-16, and should be sustained at this time.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov



1-